      Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 1 of 22



 1   DAVID H. KRAMER, State Bar No. 168452
     LAUREN GALLO WHITE, State Bar No. 309075
 2   KELLY M. KNOLL, State Bar No. 305579
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com
 7
     Attorneys for Defendants
 8   GOOGLE LLC and YOUTUBE, LLC

 9

10                              UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                    SAN JOSE DIVISION

13

14   JOHN DOE, ET AL.,                          )   CASE NO.: 5:20-cv-07502-BLF
                                                )
15               Plaintiffs,                    )   DECLARATION OF DAVID H.
                                                )   KRAMER IN SUPPORT OF
16         v.                                   )   DEFENDANTS’ OPPOSITION TO
                                                )   PLAINTIFFS’ APPLICATION FOR
17   GOOGLE LLC, ET AL.,                        )   TEMPORARY RESTRAINING
                                                )   ORDER
18               Defendants.                    )
                                                )   Date:      November 2, 2020
19                                              )   Time:      9:00am
                                                )   Before:    Hon. Beth Labson Freeman
20                                              )
                                                )
21                                              )
                                                )
22

23

24

25

26
27

28

     DECLARATION OF DAVID H. KRAMER                           CASE NO.: 5:20-CV-07502-BLF
       Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 2 of 22



 1          I David H. Kramer, declare as follows:

 2          1.      I am a member of the law firm Wilson Sonsini Goodrich & Rosati, P.C., counsel

 3   for Defendants Google LLC and YouTube, LLC in the above-captioned action. I have personal

 4   knowledge of the facts set forth herein and, if called as a witness, I could and would testify

 5   competently thereto.

 6          2.      Attached hereto as Exhibit A is a true and correct copy of a webpage which is

 7   publicly available on the GoFundMe website at https://www.gofundme.com/f/support-big-tech-

 8   whistleblowers. This copy of the webpage was retrieved on October 29, 2020.

 9          3.      Attached hereto as Exhibit B is a true and correct copy of the YouTube webpage

10   containing the video titled “Cris Armenta Explains the Legal Strategy of the PunchGoogle

11   Emergency Injunction,” which is publicly available on YouTube’s website at

12   https://www.youtube.com/watch?v=BLrzP2rBgDw. This copy of the YouTube webpage was

13   retrieved on October 29, 2020.

14          4.      Attached hereto as Exhibit C is a true and correct copy of a message that the online

15   service Twitter indicates was posted to its website on October 15, 2020 at 9:09 p.m. by a user with

16   the username “SGTreport.” The message is publicly available on Twitter’s website at

17   https://twitter.com/SGTreport/status/1316954297695916033. This copy of the Twitter webpage

18   was retrieved on October 29, 2020.

19          I declare under penalty of perjury under the laws of the United States that the foregoing is
20   true and correct. Executed October 30, 2020 at Palo Alto, California.
21

22                                                         /s/ David H. Kramer
                                                               David H. Kramer
23

24

25

26
27

28

     DECLARATION OF DAVID H. KRAMER                     -1-              CASE NO.: 5:20-CV-07502-BLF
       Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 3 of 22



 1                                   ATTORNEY ATTESTATION

 2          I, Lauren Gallo White, am the ECF User whose ID and password are being used to file

 3   this document. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that the

 4   concurrence in the filing of this document has been obtained from the signatory.

 5

 6                                                            /s/Lauren Gallo White
                                                              Lauren Gallo White
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26
27

28

     DECLARATION OF DAVID H. KRAMER                    -2-              CASE NO.: 5:20-CV-07502-BLF
Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 4 of 22




                EXHIBIT A
10/29/2020            Case 5:20-cv-07502-BLF        Document
                                    Fundraiser for Ryan             21-2
                                                        Hartwig by Zach      Filed
                                                                        Vorhies : Stop10/30/20        Page
                                                                                       Big Tech Election       5 of 22
                                                                                                         Interference


                        How it              Start a
       Search                                                                             Sign in           Share                 Donate
                        works               GoFundMe




   Stop Big Tech Election Interference
                Punch Google - Promo                                                           $132,676 raised of
                                                                                               $130,000 goal


                                                                                               3.1K        2.3K           3.1K
                                                                                               donors      shares         followers


                                                                                                             Share



                                                                                                           Donate now



                                                                                                           Anonymous
                                                                                                           $50    •   12 mins


                                                                                                           Levi George
                             Zach Vorhies is organizing this fundraiser on                                 $10    •   1 hr
                             behalf of Ryan Hartwig.
                                                                                                           Anonymous
                                                                                                           $100       •   3 hrs
                  Created October 19, 2020                     Other
                                                                                                           edward hannegan
                                                                                                           $10    •   3 hrs
                  DONATE NOW to sue Google! STOP THE
                  ELECTION COUP!
                                                                                                           Anonymous
                                                                                                           $20    •   3 hrs
                  All funds go to cover costs of this EMERGENCY
                  INJUNCTION against Google/YouTube.
                                                                                                    See                    See top

                  (note - there is an entire section about the Attorney                              all                  donations

                  Cris Armenta at the bottom of this campaign
                  content. Please click through.)

                  Updates:
                   * FULLY FUNDED! THANK YOU TO ALL THE
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                                                 1/12
10/29/2020            Case 5:20-cv-07502-BLF           Document
                                       Fundraiser for Ryan             21-2
                                                           Hartwig by Zach      Filed
                                                                           Vorhies : Stop10/30/20        Page
                                                                                          Big Tech Election       6 of 22
                                                                                                            Interference

                  BRAVE PATRIOTS THAT CAME TOGETHER TO
                  MAKE THIS POSSIBLE!! YOU ARE THE
                  VANGUARD! YOU HAVE MADE US PROUD! ALL
                  ADDITIONAL DONATIONS WILL BE USED
                  TOWARD THE LEGAL CASE WHICH WE EXPECT
                  TO BE PUSHED ALL THE WAY TO THE SUPREME
                  COURT!
                   * Oct. 26th: EMERGENCY INJUNCTION IS FILED!
                    * PRESS RELEASE
                    * INJUNCTION
                   * Oct. 28th: District Court Orders rst hearing on
                  Nov. 2nd. PDF
                   * Are you using paypal or want to make a (tax-
                  deductible) donation through paypal? Use this link .


                  Are you interested in joining the case as a
                  plaintiff?Enter your information here and we will
                  get back to you.


                  Hi, my name is Zach Vorhies and I’m known as the
                  Google Whistleblower. I'm working with Ryan
                  Hartwig, Facebook Whistleblower on this campaign.

                  I worked at Google for 8.5 years as a senior software
                  engineer. The last three years of which was spent at
                  Google-owned YouTube.


                  With much regret, my former employer YouTube has
                  now become a direct threat to the United States of
                  America and the Republic for which it stands.
                  YouTube is engaging in reckless censorship by doing
                  a mass purge of content creators it deems “brand
                  unsafe.”

                  Why would Google take actions that seemingly
                  squash the clear exchange of ideas and differing
                  points of view? Doesn’t that seem to interfere with
                  free speech? The election? In fact, this is EXACTLY
                  the case. Google is deliberately attempting to
                  in uence the election by preventing certain opinions
                  from being shared.
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                                  2/12
10/29/2020           Case 5:20-cv-07502-BLF          Document
                                     Fundraiser for Ryan             21-2
                                                         Hartwig by Zach      Filed
                                                                         Vorhies : Stop10/30/20        Page
                                                                                        Big Tech Election       7 of 22
                                                                                                          Interference
                  from being shared.


                  Here are just a few of the Youtube channels that
                  were deleted last week by Google/Youtube:




                  Images courtesy of
                  altCensored.com/channel/deleted

                  This behavior is nothing short of an election coup!


                  People may think that the phrase “election coup” is
                  too strong, maybe even hyperbole. Google wouldn’t
                  ACTUALLY want to do a coup… would they?

                  As someone who saw the inside of Google, my
                  answer to this is: “Yes, without ANY doubt”.
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                                3/12
10/29/2020            Case 5:20-cv-07502-BLF        Document
                                    Fundraiser for Ryan
                                      ,                             21-2
                                                        Hartwig by Zach      Filed
                                                                        Vorhies : Stop10/30/20        Page
                                                                                       Big Tech Election       8 of 22
                                                                                                         Interference




                  I know because I saw it with my own eyes. It took me
                  several years of watching Google build this election-
                  rigging machine before I came to the conclusion that
                  Google would certainly try to steal the 2020
                  election. This was not something they tried to hide.
                  Instead, they carefully documented as a huge project
                  named “Machine Learning Fairness” - which I
                  downloaded and disclosed to the public in August of
                  2019. The disclosure is 950 pages and can be seen
                  here.


                  Don’t just take my word for it, Jen Gennai, a current
                  high level Google director, admitted last year to an
                  undercover journalist that only something the size of
                  Google could “prevent the next Trump situation”.


                  As a former employee, I understand the scale of
                  Google. I am terri ed about what could happen to me

                  for ghting the biggest election rigging machine the
                  world has ever known.

                  What is one small individual like myself compared to
                  this GIANT? If I were Google I would have this
                  company whistleblower killed. Does this sound
                  outlandish? Here is what Google did to me when I
                  sent that 950 pages to the DOJ in August of 2019:




                  What you see here is a wellness check that included
                  the San Francisco Police department, the FBI and the
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                               4/12
10/29/2020           Case 5:20-cv-07502-BLF          Document
                                     Fundraiser for Ryan             21-2
                                                         Hartwig by Zach      Filed
                                                                         Vorhies : Stop10/30/20        Page
                                                                                        Big Tech Election       9 of 22
                                                                                                          Interference

                  Bomb squad. I wish I was making this up but it
                  actually happened.

                  This is a David VS Goliath moment




                  The only thing that terri es me more than dying and
                  my family being targeted is the world that Google is
                  building for all of us. This is really our last stand. This
                  is more than a coup on the US election, if Google
                  wins it will be a coup on humanity. Why? Because
                  Google see's YOU as a programmable unit;
                  programmable via its control of the information they
                  return to you when you use Google search, Google
                  news and YouTube. For example, this Google slide
                  details how the company manipulates you.




                  (link)

https://www.gofundme.com/f/support-big-tech-whistleblowers                                                                5/12
10/29/2020            Case 5:20-cv-07502-BLF         Document
                                     Fundraiser for Ryan            21-2Vorhies
                                                         Hartwig by Zach    Filed    10/30/20
                                                                                : Stop              Page
                                                                                       Big Tech Election      10 of 22
                                                                                                         Interference




                  This intention to program YOU (the American Public)
                  is also found in other documents from the company:




                  This is not a "Left vs Right" or "Conservative vs
                  Liberal" issue


                  This ght has nothing to do with politics. It is a ght
                  for the future of humanity. I do this not just for you,
                  but also for your children, your children’s children
                  and for generations to come. They deserve the free
                  world that we inherited. The torch of freedom must
                  be passed on.

                  This is a once in a lifetime opportunity to stand
                  together and ght against Google. As a single person
                  I mean nothing. It has always been YOU, the
                  American people that has made this ght possible.
                  Together Google CAN and WILL be stopped!


                  Stand with me and FIGHT NOW! I am putting $5k of
                  my own money into this to say “no more”. Others
                  have done the same. Stand with us with a donation of
                  $5, $10 or $15 dollars which together will fund this
                  emergency injunction.


                  Amplify, share and like this story as much as Big Tech
                  will allow. Time is of the essence. We are being
                  censored. Go NOW to all social media platforms and
                  SHARE         h      l       Sh    it ith     f i d
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                               6/12
10/29/2020          Case 5:20-cv-07502-BLF         Document
                                   Fundraiser for Ryan            21-2Vorhies
                                                       Hartwig by Zach    Filed    10/30/20
                                                                              : Stop              Page
                                                                                     Big Tech Election      11 of 22
                                                                                                       Interference
                  SHARE punchgoogle.com. Share it with your friends,
                  your family and your co-workers.


                  Regardless of your political af liation, together we
                  can TOPPLE Google and restore freedom of speech
                  to our land. Pledge now. And make sure you tell your
                  friends about this campaign found at punchgoogle
                  DOT com (which will redirect to this gofundme).


                  Thank you,


                  ~Zach


                  About the Attorney Cris Armenta

                  I want to mention that I (Zach Vorhies) did an
                  extensive vetting of many attorneys across the
                  country. Cris Armenta was the one with the
                  strongest knowledge about how to defeat Google.



                  The necessary criteria for selection includes:

                  1. The attorney practices in California.
                  2. The attorney has speci c knowledge and strategy
                  on how to attack YouTube/Google.
                  3. The attorney are prepared to le the suit
                  immediately.

                  It turns out the Google/YouTube terms of service
                  requires that the person sue Google in California.
                  Although the venue could possibly be challenged in
                  court, doing so adds additional risk.

                  What sealed the deal beyond the conversation about
                  legal strategy was also the coincidence that Cris
                  Armenta was also selected by my friend and YouTube
                  content creator "Young Pharaoh" (500k subs on
                  YouTube) to represent him in his case against
                  YouTube. Cris Armenta's case history against Google
                  means she has a well thought out strategy. After
                  going in depth and playing a bunch of angles with
                  C i A       t d i th        tti          it       l
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                             7/12
10/29/2020          Case 5:20-cv-07502-BLF          Document
                                    Fundraiser for Ryan            21-2Vorhies
                                                        Hartwig by Zach    Filed    10/30/20
                                                                               : Stop              Page
                                                                                      Big Tech Election      12 of 22
                                                                                                        Interference
                  Cris Armenta during the vetting process it was clear
                  why "Young Pharaoh" chose Cris Armenta to
                  represent him.


                  LEGAL STRATEGY


                  This is essentially a breach of contract lawsuit
                  against Google.

                  Here's the brief summary of our strategy:

                  1. Case to be led by the top conservative accounts
                  that were purged on October 15, 2020.


                  2. Google/YouTube violated its own Terms of Service
                  by shutting down the accounts because they can only
                  do so when 3 conditions existed by their own TOS.


                  3. They claim they were shut down for repeated
                  violations and harassment.


                  4. But, the channels were not repeaters nor did they
                  harass, and the new harassment policy was enacted
                  in a way to complete decimate these channels
                  speci cally.


                  5. The Plaintiffs will be seeking a TRO or emergency
                  injunction to put the channels back up.


                  6. The Plaintiffs have a First Amendment right to
                  speak, large reach, and there is “state action” in so far
                  as Representative Schiff demanded that “conspiracy”
                  channels come down and HR 1154 condemned the
                  type of speech up on these channels.


                  7. This is a First Amendment case, but it will be
                  simpli ed by holding YouTube accountable to the
                  very TOS it itself imposed.


                  8. The attorneys involved have extensive experience
                  in litigating with Google and are shaping up the case
                  t ith        i t th Ni th Ci it (P id t i          d
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                              8/12
10/29/2020           Case 5:20-cv-07502-BLF            Document
                                       Fundraiser for Ryan            21-2Vorhies
                                                           Hartwig by Zach    Filed    10/30/20
                                                                                  : Stop              Page
                                                                                         Big Tech Election      13 of 22
                                                                                                           Interference
                  to either win at the Ninth Circuit (President ipped
                  the circuit) or to create clear path for the
                  amendment of Section 230.


                  9. Last week, SCOTUS declined to hear the case
                  where the Ninth Circuit said that 230 immunity is
                  NOT “boundless.”

                  10. We have a good chance of success and paring
                  back the Section 230 immunity and getting the
                  conservative pro-Trump content back up before the
                  election, just in time, if we are funded adequately.

                  An in-depth discussion about the legal strategy can
                  be viewed in the following video (around 45
                  minutes).


                                 Cris Armenta Explains the Legal Strate




                  Q&A


                  Q: When will the injunction be led?

                  A: Assuming this crowdfunding reaches the funding
                  goal, the injunction will be led by the end of the
                  week. Around the 26th or sooner.

                  Q: Can I be a party to the suit?


                  A: Yes, we have an open call for those that have been
                  wrongly terminated by YouTube for political reasons.
                  If this sounds like you, please ll out this form.

                  Q I        l          i              b i
https://www.gofundme.com/f/support-big-tech-whistleblowers
                                                                 id     d?                                                 9/12
10/29/2020      Case 5:20-cv-07502-BLF             Document
                                   Fundraiser for Ryan            21-2Vorhies
                                                       Hartwig by Zach    Filed    10/30/20
                                                                              : Stop              Page
                                                                                     Big Tech Election      14 of 22
                                                                                                       Interference
              Q: Is a class action status being considered?

              A: Yes.

              Q: How can I book an interview with Zach?


              A: Use this link to book a zoom meeting.


              Q: Can the donation be tax deductible?


              A: Yes! We allow a tax-deductible charitable
              donation, just follow this link.


              Q: Who is Ryan Hartwig and why is he connected
              to this campaign?


              A: Ryan Hartwig is a Facebook whistleblower that I
              have been working with for a number of months.
              Ryan has an Arizona non-pro t. All funds will be
              donated to legal fees and costs.



              Legal Disclaimer

                  The donations will be used to fund a lawsuit against
                  Google, YouTube and Alphabet directed to speech
                  that is protected by the First Amendment and that
                  was purged from YouTube through demonetizations,
                  terminations or suspensions in violation of the
                  YouTube Terms of Service. The donations will be
                  used to fund attorneys’ fees and costs on behalf of
                  the named Plaintiffs in the lawsuit, and any Plaintiffs
                  thereafter added. All donations of any amount are
                  welcome, but only funds from U.S. citizens and
                  permanent residents will be accepted. All donated
                  funds will be used solely to defray attorneys’ fees
                  and other costs related to this legal representation.
                   By donating, the donors agree that they understand
                  that they have no authority to direct the
                  representation or have access to con dential client
                  or privileged communications. Any unused funds at
                  the conclusion of the representation will be returned
                  t Th H t i F                 d ti f F
https://www.gofundme.com/f/support-big-tech-whistleblowers
                                                           S  h                                                        10/12
10/29/2020           Case 5:20-cv-07502-BLF         Document
                                    Fundraiser for Ryan            21-2Vorhies
                                                        Hartwig by Zach    Filed    10/30/20
                                                                               : Stop              Page
                                                                                      Big Tech Election      15 of 22
                                                                                                        Interference
                  to The Hartwig Foundation for Free Speech.




                            GoFundMe Guarantee


                       Only donations on our platform are protected
                       by the GoFundMe Guarantee.




                              Donate                            Share




                  Organizer and bene ciary

                             Zach                               Ryan Hartwig
                             Vorhies                            Bene ciary
                             Organizer
                             Phoenix, AZ


                                 Contact




                         Report fundraiser



                                 #1                                GOFUNDME                            EXPERT
                                 FUNDRAISING                       GUARANTEE                           ADVICE, 24/7
                                 PLATFORM
                                                                   In the rare case                    Contact us
                                 People have                       that something                      with your
                                 raised more                       isn’t right, we                     questions and
                                 money on                          will refund                         we’ll answer,
                                 GoFundMe                          your donation.                      day or night.
                                 than anywhere                     Learn more                          Learn more
                                 else.
                                 Learn more
https://www.gofundme.com/f/support-big-tech-whistleblowers                                                              11/12
10/29/2020            Case 5:20-cv-07502-BLF         Document
                                     Fundraiser for Ryan            21-2Vorhies
                                                         Hartwig by Zach    Filed    10/30/20
                                                                                : Stop              Page
                                                                                       Big Tech Election      16 of 22
                                                                                                         Interference




                                                FUNDRAISE FOR           LEARN MORE                  RESOURCES

                                                Medical                 How GoFundMe                Help center
                                                                        works
                                                Emergency                                           Blog
                  Choose your
                                                                        Why GoFundMe
                  language                      Memorial                                            GoFundMe Stories
                                                                        Common questions
                                                Education                                           Press center
                     English (U                                         Success stories
                                                Nonpro t                                            Careers
                                                                        Supported
                                                                                                    About
                                                                        countries

                                                                        Team fundraising

                                                                        Donate button

                                                                        Support COVID-19
                                                                        fundraisers




                 © 2010-             Terms         Privacy    Do not sell        Legal
                 2020                                         my
                 GoFundMe                                     information




https://www.gofundme.com/f/support-big-tech-whistleblowers                                                               12/12
Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 17 of 22




                 EXHIBIT B
Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 18 of 22
Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 19 of 22
Case 5:20-cv-07502-BLF Document 21-2 Filed 10/30/20 Page 20 of 22




                 EXHIBIT C
10/29/2020           Case on
                   SGTreport 5:20-cv-07502-BLF               Document
                              Twitter: "Please look for ALL future          21-2
                                                                   videos &amp;        Filed
                                                                                interviews     10/30/20 PageThanks
                                                                                           at https://t.co/MJortZQZNF 21 offor22
                                                                                                                               asking Hidden Jewell. …

                                                                                                                                        Search Twitter


                                                  SGTreport
         Explore
                                                  @SGTreport


         Settings                        Please look for ALL future videos & interviews at
                                         SGTreport.tv Thanks for asking Hidden Jewell.

                                         Today, YouTube electronically burned decades of work,
                                         while terminating the relationship between dozens of
                                         authors w/ MILLIONS of people who subscribed to
                                         them.
                                         @HawleyMO
                                               The Hidden Jewell - 6% of 2% WWG1WGA @TheHiddenJewell · Oct 15
                                           Replying to @SGTreport and @YouTube
                                           Where else can you be found, Sean?

                                           twitter.com/TheHiddenJewel…

                                         9:09 PM · Oct 15, 2020 · Twitter Web App


                                          73 Retweets     3 Quote Tweets    118 Likes




                                                  R Stephani (& Parler/Clouthub) @RStephani4 · Oct 15
                                                  Replying to @SGTreport and @HawleyMO
                                                  They have it all.
                                                  Don't be surprised if all your work, Dave's, Dave's, many others, has been
                                                  archived and is restored. Just sayin'.



                                                     hydroxychloroquin, Question everything. Qanon. @A… · Oct 15
                                                  Replying to @SGTreport and @HawleyMO
                                                  Are you on bitchute Sean? Watching from England.
                                                                                                                                  New to Twitter?
                                                                                                                                  Sign up now to get your own pers
                                                  S Michael @SMichae28977814 · Oct 15
                                                  Replying to @SGTreport and @HawleyMO                                                                   Sign up
                                                  If it were a baseless conspiracy they wouldnt go to all this trouble you only
                                                  attack those that are a threat
                                                                                                1
                                                                                                                                  Relevant people

                                         More replies                                                                                       SGTreport
                                                                                                                                            @SGTreport
                                                                                                                                            The corporate propa
                                            This Tweet violated the Twitter Rules. Learn more
                                                                                                                                            Josh Hawley
                                                     NoHindsightForTheBlind    @BDWood73 · Oct 16                                           @HawleyMO
                                                  Replying to @SGTreport @TheSpeaker2018 and @HawleyMO                                      Constitutional lawye
                                                  Bitchute?                                                                                 Dad to Elijah and Bla
                                                  Tweet                                                                                     from Missouri

                                                                                                                                            The Hidden Jewell
                                                  Everywhere@Once @ROTFLMAO17 · Oct 15
                                                                                                                                            @TheHiddenJewell
                                                  Replying to @SGTreport and @HawleyMO
                                                                                                                                            Former LEO Big Pha
                                                  Im setting up the best i can to get as many of you donations as my finances
                                                                                                                                            #SCOTUS Winner #1
                                                  has cleared up. I have purchasing power and creators like you are my
                                                                                                                                            #MolonLabe #Black
                                                  investment!
                                                                                                                                            #Antifa are terrorist
                                                                                                2                                           ‫אלוהינו יהוה אחד‬
                           Don’t miss what’s happening                                                                                            Log in        S
                           People on Twitter are the first to know.
                                                                                                                                  What’s happening
https://twitter.com/SGTreport/status/1316954297695916033                                                                                                      1/2
10/29/2020           Case on
                   SGTreport 5:20-cv-07502-BLF               Document
                              Twitter: "Please look for ALL future          21-2
                                                                   videos &amp;        Filed
                                                                                interviews     10/30/20 PageThanks
                                                                                           at https://t.co/MJortZQZNF 22 offor22
                                                                                                                               asking Hidden Jewell. …
                                                                                                                                            pp           g

                                                                                                                            NHL · Search   Twitter
                                                                                                                                  Earlier today
                                                                                                                            Arizona Coyotes renounce
                                                                                                                            to draft pick Mitchell Mille
         Explore                                                                                                            report reveals he admitted
                                                                                                                            bullying a Black teen with
                                                                                                                            disabilities
         Settings
                                                                                                                            World news · Last night
                                                                                                                            Three people killed in suspe

                                                                                                                            terrorist attack in Nice, Fra

                                                                                                                            Movies · This afternoon
                                                                                                                            The first trailer for the Mich
                                                                                                                            Bay-produced pandemic th
                                                                                                                            Songbird has arrived

                                                                                                                            COVID-19 · This morning
                                                                                                                            Taiwan records 200 days wi
                                                                                                                            a domestic COVID-19 case


                                                                                                                            US elections · LIVE
                                                                                                                            California: Election news an
                                                                                                                            updates


                                                                                                                            Show more


                                                                                                                            Terms of Service Privacy Policy
                                                                                                                            Ads info More         © 2020 Twitte




                           Don’t miss what’s happening                                                                                      Log in            S
                           People on Twitter are the first to know.

https://twitter.com/SGTreport/status/1316954297695916033                                                                                                  2/2
